Citation Nr: 0639644	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-22 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
laminectomy with narrowing of disc space at L4-L5 (low back 
disability).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran perfected a timely appeal of this determination 
to the Board.

In June 2006, the veteran, accompanied by her representative, 
testified before the undersigned Veterans Law Judge at the 
local regional office.  At the hearing, the record was held 
open for 90 days in order to afford the veteran time to 
submit additional evidence for consideration.  Additional 
evidence was submitted within the allotted time, accompanied 
by a waiver of RO consideration.  This evidence will be 
considered in evaluating the veteran's claim.  

FINDINGS OF FACT

The veteran's low back disability is related to active duty 
service.

CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation and finds that the 
requirements of the VCAA were met in this case, albeit after 
the initial adverse decision in this case.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See also, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
favorable action taken below, however, the Board finds that 
no discussion of the VCAA at this point is required.

II.  Entitlement to service connection for residuals of a 
lumbar laminectomy with narrowing of disc space at L4-L5 
(low back disability).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the evidence is in favor of granting the veteran's claim 
of service connection a low back disorder.

In this case, the veteran has been diagnosed as status post 
lumbar laminectomy L4-5 with subsequent fusion. The Board 
will therefore focus on the evidence that relates to whether 
the veteran's condition was incurred in or aggravated by the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The medical evidence in this case consists of the veteran's 
service medical records, private and VA treatment records, 
and VA examinations dated in October 1998, and April 2005 
(with a June 2005 addendum).  These records indicate that the 
veteran was seen in service for complaints of low back pain.  
The veteran also testified before the Board that she suffered 
back pain in service.  

Within two years of her discharge from the service, the 
veteran suffered an episode of back pain and spasm while 
getting out of a chair.  Soon thereafter she underwent a 
lumbar spinal fusion.

Since service, the veteran has been afforded two VA 
examinations in connection with her back condition.  The 
first of these examinations, dated in October 1998, diagnosed 
her condition as status post lumbar laminectomy L4-5 with 
subsequent fusion.  The examiner, however, did not offer an 
opinion regarding nexus to service.  

In April 2006, the veteran was afforded an additional 
examination.  The examiner indicated that the veteran's 
medical records were reviewed, but that the claims file was 
not available.  The veteran's medical history was noted and 
the veteran was examined in connection with her claim.  She 
was diagnosed as status post laminectomy and fusion.  The 
examiner also indicated that narrowing of L4-L5 may be 
chronic, but that there were no previous films for 
comparison.  No opinion regarding nexus was offered.  

In June 2006, the April 2006 examiner filed an addendum to 
the April report.  The examiner indicated that the claims 
file was reviewed, as well as the veteran's service medical 
records.  The examiner noted that the veteran's service 
medical records document many instances of back pain.  The 
examiner indicated that these instances were attributable to 
recurrent urinary tract infections.  The examiner noted the 
1997 incident when the veteran had back pain when rising from 
a chair and her subsequent surgery.  The examiner found that 
the veteran's lumbar condition was not at least as likely as 
not incurred in the service.  

In addition to the foregoing, the veteran's claims file also 
contains numerous VA and private treatment records, many 
dealing with her current back condition.  Among these records 
is the medical opinion of her treating physician dated in 
June 2006.  This physician noted that the veteran has been 
seen and followed by his practice and noted that the veteran 
has extensive disc disease operated on in 1997 and 1998.  The 
physician indicated that the veteran had a history of 
repeated episodes of back pain while in the service, prior to 
MRI and CT scanning.  The physician opined that "I don't 
think that there was any doubt that she was having ongoing 
disc degeneration and changes at that point and that her 
subsequent operative procedures were the culmination of the 
disease that was occurring back at that time."  The veteran 
testified at her hearing before the Board that this physician 
had reviewed her service medical records and claims file in 
connection with this opinion.  

In light of the foregoing, the Board finds that the evidence 
is in favor of finding service connection for the veteran's 
low back disorder.  In this regard, the Board notes that the 
veteran is competent to report her experiences regarding the 
onset and severity of her symptoms.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board also notes that the 
veteran exhibited rather serious symptoms of disc disease 
relatively soon after service, leading to surgery.  In 
addition, the veteran's treating physician, in a June 2006 
report, positively linked the veteran's in-service back 
complaints to her current low back disability.  While the 
April 2006 VA examiner did not find such a link, the Board 
notes that the VA physician is not the veteran's treating 
physician and did not adequately discuss the severity of the 
veteran's condition so soon after discharge from active 
service.  The Board finds the private treating physician's 
opinion to have greater weight on these facts.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir.1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Based on the record as a whole, the Board finds that the 
evidence in the record is at least in equipoise and, 
resolving all reasonable doubts in the veteran's favor, finds 
that the evidence supports the veteran's claim of entitlement 
to service connection for a low back condition.  The appeal 
is granted.


ORDER

Service connection for residuals of a lumbar laminectomy with 
narrowing of disc space at L4-L5 is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


